El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El apelante fué acusado de asesinato en segundo grado 'cometido en la persona de Fabián de Jesús. El jurado lo declaró culpable de homicidio voluntario y fué sentenciado a cumplir seis años de presidio. El único error que se se-ñala en apoyo de este recurso es el no habérsele permitido presentar evidencia de cierta confesión extrajudicial hecha por Francisco de Jesús, hermano del occiso,, al efecto de que él y no el apelante, fué quien causó la muerte.
La prueba de El Pueblo es al efecto de que el 30 de marzo de 1941 el acusado, acompañado de Juan Alvira Cruz, pasó frente a la casa donde vivía Primitivo De Jesús, en el barrio Chupacallos del término' municipal de Ceiba y llamó a Primitivo para que saliera a hablar con él. Tuvieron una breve discusión el acusado y Primitivo De Jesús, yéndose a las manos. Mientras peleaban llegó el interfecto, hermano de Primitivo De Jesús, y recriminó a los contendientes por-que siendo vecinos y amigos estaban peleando. En esos mo-mentos el acusado sacó un puñal y sin que mediara provo-cación alguna por parte de Fabián De Jesús, infirió a éste una puñalada en el pecho, la cual le seccionó la aorta, cau-sándole la muerte casi instantáneamente. El interfecto -se desplomó al recibir la puñalada, siendo auxiliado por su ma-dre, quien lo recostó sobre su falda. En esos instantes Francisco De Jesús, hermano también del interfecto, corrió desde la casa donde vivía la familia De Jesús y con un machete que traía acometió al, acusado. Este evadió la agresión, reci-biendo la herida en el abdomen Fabián De Jesús, quien ya había expirado. Francisco De Jesús inmediatamente fué a Fajardo a dar cuenta a la Policía y por razones que no sur-gen del récord, fué detenido en la cárcel durante cinco o siete días como supuesto coautor del delito. Él acusado tam-bién fué arrestado. Al cabo de esos días, Francisco De Je-sús fué puesto en libertad, formulándose acusación única-mente contra el apelante.
*861La prueba de cargo es vigorosa en el sentido de que el acusado infirió la herida que seccionó la aorta y de que cuando accidentalmente Francisco De Jesús hirió a su hermano, éste ya.había muerto a causa de la puñalada que le infirió el acu-sado. La circunstancia de haberse causado la herida infe-rida por Francisco De Jesús después de muerto Fabián De Jesús, fué corroborada por el médico que practicó la autop-sia. Refiriéndose éste a la herida que seccionó la aorta, de-claró que tenía sangre coagulada en sus bordes y que den-tro de la herida había algún líquido sanguíneo. Con respecto a la herida en el abdomen declaró que en ella no había san-gre porque la herida del pecho vació toda la corriente san-guínea dentro de la cavidad del tórax, demostrando así que cuando se .infirió esta herida ya Fabián De Jesús había muerto.
Toda la prueba del fiscal fué directa, declarando cuatro testigos que presenciaron los hechos hasta el momento mismo en que terminó la contienda. Solamente Juan Montañez Cruz, testigo del Fiscal y primo del acusado, declaró no haber visto el momento en que Fabián De Jesús recibió la puñalada en el pecho.
La defensa llamó como testigo a Valeriano Flores, quien declaró que la noche de autos había visto a Francisco De Jesús portando.un machete manchado con sangre; que éste fué detenido por la Policía y conducido de Fajardo al Cuar-tel de la Policía en Ceiba. La defensa hizo a este testigo varias preguntas tendentes a probar cierta confesión por parte de Francisco De Jesús, al efecto de que éste fué quien dió muerte a su hermano. Pero objetadas esas preguntas y sostenida la objeción, la defensa pidió a la corte que retirase al jurado para consignar en récord lo que se proponía pro-bar con el testigo Valeriano Flores y con otro testigo lla-mado Manuel Casillas. Retirado el jurado, consignó en ré-cord la defensa que con el testigo Valeriano Flores se pro-ponía probar lo siguiente: Que Francisco De Jesús fué lie-*862vado al Cuartel y en presencia del propio testigo, del Jefe de la Policía y de otras personas, confesó que con el machete había dado muerte a su hermano Fabián De Jesús. Consignó, además, la defensa, que con el testigo Manuel Ca-sillas se proponía probar que el día 31 de marzo de 1941 Casillas se personó en la cárcel municipal donde estaba de-tenido Francisco De Jesús y que éste le manifestó que ha-bía matado a su hermano Fabián, preguntándole, además, si ya habían enterrado a su hermano, usando las siguientes pa-labras: “¿Ya enterraron a ese perro de mi hermano?”
Como hemos dicho, el hecho de que fué el acusado quien mató a Fabián De Jesús, fué declarado por varios testigos presenciales. La defensa pretendió descansar únicamente en la supuesta confesión de Francisco De Jesús y no presentó prueba alguna para controvertir las declaraciones de los tes-tigos de cargo.
Ya este Tribunal, en .el caso de Pueblo v. Marchand Paz, 53 D.P.R. 671, siguiendo el caso de Donnelly v. U. S., 228 U. S. 243 (1913), estableció en esta jurisdicción la doctrina de que, en un juicio criminal, evidencia de la admisión o con-fesión de un extraño al efecto de que él perpetró el delito, no es admisible como evidencia substantiva tendente a ex-culpar al acusado. Esa es la regla prevaleciente en la Corte Suprema de los Estados Unidos y en la mayoría de las ju-risdicciones estatales, así como en Inglaterra. Monografías en 162 A.L.R. 450; 48 A.L.R. 348 y 35 A.L.R 441.
No tenemos motivo alguno para abandonar la regla ya establecida. Pero en el supuesto de que estuviésemos incli-nados a hacerlo, las circunstancias del presente caso no lo justificarían, consideradas la ausencia de móvil por parte de Francisco De Jesús para matar a su hermano y la evidencia directa presentada por El Pueblo con la cual probó, a satis-facción del jurado, que la muerte fue causada por el acu-sado.

Procede la confirmación de la sentencia.